Filed 6/17/15 P. v. Ontiveros CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Sierra)
                                                            ----



THE PEOPLE,                                                                                  C078567

                   Plaintiff and Respondent,                                    (Super. Ct. No. CR02964X)

         v.

MARTIN VENTURA ONTIVEROS,

                   Defendant and Appellant.




         Appointed counsel for defendant Martin Ventura Ontiveros has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436.) Finding no arguable error that would result in a
disposition more favorable to defendant, we will affirm the judgment. We provide the
following brief description of the facts and procedural history of the case. (See People v.
Kelly (2006) 40 Cal. 4th 106, 110, 124.)



                                                             1
       In October 2012, a jury found defendant “guilty of driving under the influence of
alcohol (Veh. Code, § 23152, subd. (a)) and driving while having 0.08 percent or more
alcohol in his blood ([Veh. Code,] § 23152, subd. (b)). The jury found true an allegation
that, within the previous 10 years, defendant had a prior felony conviction of driving
under the influence (DUI) with injury. ([Veh. Code,] §§ 23153, 23550.5, subd. (a)(2).)
The jury also found true an allegation that, within the previous 10 years, defendant had
three prior DUI convictions. ([Veh. Code,] §§ 23152, 23153, 23550, subd. (a).) The jury
found not true an allegation that defendant refused a peace officer’s request to submit to
and complete a chemical test. ([Veh. Code,] § 23577.) Defendant admitted allegations
that he had a prior robbery conviction (former Pen. Code, §§ 667, subds. (b)-(i), 1170.12)
and had served a prior prison term (Pen. Code, § 667.5, subd. (a)). [¶] Defendant was
sentenced to state prison for seven years, consisting of twice the upper term of three years
for the DUI plus one year for the prior prison term.” (People v. Ontiveros (Sept. 12,
2013, C072538) [nonpub. opn.], fn. omitted.) On appeal, this court modified the
judgment by striking defendant’s convictions on two counts. As modified, we affirmed
the judgment.
       On November 24, 2014, defendant filed a petition to recall his sentence and
resentence him under Proposition 47. (Pen. Code, § 1170.18.) The People responded
that defendant’s convictions for driving under the influence with priors were for offenses
not included within the terms of Proposition 47. Following a hearing, the trial court
denied defendant’s petition, finding him ineligible for relief because none of his
convictions qualified for recall and resentencing under Proposition 47.
       Counsel filed an opening brief that sets forth the facts of the case and asks this
court to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief.
Defendant filed a supplemental brief making claims as to the validity of the underlying

                                              2
conviction. He claims ineffective assistance of counsel and perjury by the arresting law
enforcement officer. These claims go to the validity of defendant’s underlying
convictions. This court has reviewed and affirmed those convictions. That judgment is
final, and claims as to their validity are not properly before us. (8 Witkin, Cal. Procedure
(5th ed. 2008) Attack on Judgment in Trial Court, § 1, p. 583; § 6, pp. 590-591; § 10,
p. 593.)
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.



                                                        NICHOLSON             , Acting P. J.



We concur:



      MAURO                 , J.



      RENNER                , J.




                                             3